DETAILED ACTION
	This office action is responsive to amendment and terminal disclaimer filed on 08/23/2021.
Terminal Disclaimer
The terminal disclaimer filed on 08/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,609,132 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
	The Examiner has acknowledged the amended claims 1, 7, 11, 13, 19, 23, 25, 30 – 31, and 34 - 36.
    
Response to Arguments
Applicant’s arguments, see amendment, filed 08/23/2021, with respect to claims 1 – 36 have been fully considered and are persuasive. Therefore, the rejection of claims 1 – 36 has been withdrawn.

Reasons for Allowance
This communication warrants no Examiner's reason for allowance, as Applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks with respect to the amended claims filed on 08/23/2021 point out the reason claims are patentable 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/YVES DALENCOURT/Primary Examiner, Art Unit 2457